DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 1/28/2022 has been entered. Claims 1, 5-6, 8-21, and 25-27 remain pending in the application.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 7/30/2021.
Claim Objections
Claim 1, line 5-6 and 8-9 are objected to because of the following informalities:   
Lines 5-6 and 8-9 recite “the first, second, and third gear assemblies”. Examiner suggests amending lines 5-6 and lines 8-9 to recite “the first gear assembly, the second gear assembly, and the third gear assembly” to more clearly refer to the first gear assembly, the second gear assembly, and the third gear assembly which were previously introduced in singular form.
Claim 14, line 9-10 objected to because of the following informalities:   
Line 9-10 recites “, and the second gear assembly, the first gear assembly and the drive gear assembly as configured to rotate simultaneously”. Claim 14 depends on claim 13. Claim 13 recites “the first gear assembly, the second gear assembly, and the drive gear assembly are configured to rotate simultaneously”. Therefore the limitation in line 9-10 of claim 14 “, and the second gear assembly, the first gear assembly and the drive gear assembly as configured to rotate simultaneously” should be deleted as it is a duplicate limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat (U.S. PG publication 20050065397) further in view of Haraguchi (U.S. PG publication 20160338571).
In regard to claim 1, 
	Saadat discloses an introducer sheath assembly (see figure 2 and 2B, item 2; Examiner notes figure 2 shows the entire system and figure 2B depicts the embodiment of the cross section of the shaft 20 used in this rejection) comprising: 
a handle portion (figure 2, item 22) including a front end (see figure 2: wherein the front end is construed as the end closest to shaft 20) and a rear end (see figure 2: wherein the rear end is construed as the end furthest shaft 20); 
an introducer sheath (figure 2, item 20) extending outwardly from the front end of the handle portion (see figure 2), the introducer sheath including, 
a device lumen (figure 2B, item 26) configured to slidably receive a corresponding device (paragraph [0061]: wherein a corresponding device can be received in lumen 26; Examiner notes the limitation “configured to slidably receive a corresponding device” is an intended use limitation and the device of Saadat is fully capable of achieving the recited functional limitation as supported by paragraph [0061]),
[AltContent: textbox (Second steering cable)][AltContent: arrow][AltContent: textbox (First steering cable)][AltContent: arrow]
    PNG
    media_image1.png
    318
    224
    media_image1.png
    Greyscale
 
a first steering cable lumen (see figure 2B above wherein first and second steering cables 96 are present within respective lumens), and a second steering cable lumen (see figure 2B above wherein first and second steering cables 96 are present within respective lumens), and 
a first steering cable (see figure 2B above, item 96) disposed in the first steering cable lumen (see figure 2B), and a second steering cable (see figure 2B above, item 96) disposed in the second steering cable lumen (see figure 2B). 
Saadat fails to disclose a first gear assembly including a first gear having a first plurality of teeth; a second gear assembly including a second gear having a second plurality of teeth, and a third gear assembly including a third gear having a third plurality of teeth, wherein the first, second, and third gear assemblies are disposed in the handle portion, and the third plurality of teeth of the third gear assembly engages both the first plurality of teeth of the first gear assembly and the second plurality of teeth of the second gear assembly, and the first, second, and third gear assemblies are configured to rotate simultaneously, and wherein a proximal end of the first steering cable is fixed to the first gear assembly so that a portion of the first steering cable is wrapped around a portion of the first gear assembly, a proximal end of the second steering cable is fixed to the second gear assembly so that a portion of the second steering cable is wrapped around a portion of the second gear assembly, and a distal end of the first steering cable and a distal end of the second steering cable are fixed to a distal end of the introducer sheath.
Haraguchi teaches a first gear assembly (figure 7, item 63a2) including a first gear (figure 7, item 63a2) having a first plurality of teeth (see figure 7); a second gear assembly (figure 7, item 63b1 and 63b2) including a second gear (figure 7, item 63b1) having a second plurality of teeth (see figure 7), and a third gear assembly (figure 7, item 63a1) including a third gear (figure 7, item 63a1) having a third plurality of teeth (see figure 7), wherein the first, second, and third gear assemblies are disposed in the handle portion (figure 1, item 6; Examiner notes paragraph [0060] details that figure 7 shows a traction part 6 and figure 1 shows that traction part 6 is within handle 1), and the third plurality of teeth of the third gear assembly engages both the first plurality of teeth of the first gear assembly and the second plurality of teeth of the second gear assembly (paragraph [0071]), and the first, second, and third gear assemblies are configured to rotate simultaneously (paragraph [0071]), and wherein a proximal end of the first steering cable (figure 7, item 7A) is fixed to the first gear assembly (see figure 7; paragraph [0066]) so that a portion of the first steering cable is wrapped around a portion of the first gear assembly (see figure 7; paragraph [0066]), a proximal end of the second steering cable (figure 7, item 7b) is fixed to the second gear assembly (see figure 7; paragraph [0069]) so that a portion of the second steering cable is wrapped around a portion of the second gear assembly (see figure 7; paragraph [0069]), and a distal end of the first steering cable and a distal end of the second steering cable are fixed to a distal end of the introducer sheath (see figure 1, item 2 and 7; paragraph [0072] and [0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Saadat to replace the steering mechanism of Saadat, which is disclosed as being achieved by any suitable mechanism (see paragraph [0074] of Saadat), with the driving part 5 of Haraguchi shown in figure 1 of Haraguchi which is used to actuate the steering mechanism (see paragraph [0036] and [0061] of Haraguchi) and the steering mechanism shown in figure 7 of Haraguchi which includes a first gear assembly including a first gear having a first plurality of teeth; a second gear assembly including a second gear having a second plurality of teeth, and a third gear assembly including a third gear having a third plurality of teeth, wherein the first, second, and third gear assemblies are disposed in the handle portion, and the third plurality of teeth of the third gear assembly engages both the first plurality of teeth of the first gear assembly and the second plurality of teeth of the second gear assembly, and the first, second, and third gear assemblies are configured to rotate simultaneously, and wherein a proximal end of the first steering cable is fixed to the first gear assembly so that a portion of the first steering cable is wrapped around a portion of the first gear assembly, a proximal end of the second steering cable is fixed to the second gear assembly so that a portion of the second steering cable is wrapped around a portion of the second gear assembly, and a distal end of the first steering cable and a distal end of the second steering cable are fixed to a distal end of the introducer sheath, as taught by Haraguchi, for the purpose of implementing a steering mechanism that inhibits slack from occurring in the steering cables (paragraph [0072] of Haraguchi).
In regard to claim 8,
[AltContent: textbox (Second steering cable)][AltContent: arrow][AltContent: textbox (First steering cable)][AltContent: arrow]
    PNG
    media_image1.png
    318
    224
    media_image1.png
    Greyscale

Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 1, wherein the first and the second steering cable lumens are disposed on opposing sides of a vertical plane in which a longitudinal center axis of the introducer sheath lies (see figure 2B of Saadat above).
In regard to claim 10,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 1, wherein a cross-sectional shape of the introducer sheath in a vertical plane transverse to a longitudinal center axis of the introducer sheath is a geometric shape (see figure 2B of Saadat).
In regard to claim 12,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 1, wherein the corresponding device slidably received in the device lumen is a dilator, the dilator defining an elongated bore (Examiner notes “wherein the corresponding device slidably received in the device lumen is a dilator, the dilator defining an elongated bore” is an intended use limitation and the sheath of Saadat is fully capable of achieving the recited functional limitation due to its structure since a dilator of an appropriate size which defines an elongated bore would be capable of use within lumen 26 of Saadat).
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat (U.S. PG publication 20050065397) in view of Haraguchi (U.S. PG publication 20160338571) further in view of McDaniel (U.S. PG publication 20050107737).
In regard to claim 5,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 1.
Saadat as modified by Haraguchi teaches an actuator (figure 1, item 5 of Haraguchi) disposed on an outer surface of the handle portion (paragraph [0036] and [0061] of Haraguchi: wherein the actuator enables the wires to be pulled in and let out; see analysis of claim 1 above wherein the driving part 5 is implemented into Saadat with the steering mechanism shown in figure 7).
Saadat in view of Haraguchi fails to disclose further comprising a lever disposed on an outer surface of the handle portion, wherein the lever is non-rotatably fixed to the third gear assembly so that rotation of the lever causes rotation of the third gear assembly.
McDaniel teaches a lever (handle that is attached to the third gear and extends to the outside of the handle housing) disposed on an outer surface of the handle portion (paragraph [0041]), wherein the lever is non-rotatably fixed to the third gear assembly so that rotation of the lever causes rotation of the third gear assembly (paragraph [0041]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the actuator of Saadat in view of Haraguchi with a lever disposed on an outer surface of the handle portion, wherein the lever is non-rotatably fixed to the third gear assembly so that rotation of the lever causes rotation of the third gear assembly, for the purpose of implementing a suitable actuator that can be manipulated by an operator (paragraph [0041] of McDaniel) and since the substitution is a simple substitution that would yield the same predictable result of actuating the steering mechanism (paragraph [0041] of McDaniel). Furthermore both Saadat and Haraguchi disclose modifications can be made to the device (see paragraph [0124] of Saadat and paragraph [0122] of Haraguchi).
In regard to claim 9,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 8.
Saadat in view of Haraguchi fails to disclose wherein a cross-sectional shape of the first steering cable lumen and the second steering cable lumen in a vertical plane transverse to the longitudinal center axis of the introducer sheath is rectangular.
McDaniel teaches a rectangular steering cable (paragraph [0030]). Further McDaniel discloses that a round or rectangular puller wire could all be used to achieve the same result (paragraph [0030]) and thus a round puller wire and a rectangular puller wire were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a rectangular puller wire in place of a round puller wire since it has been held that substituting parts of an invention involves only routine skill in the art. Examiner notes one of ordinary skill in the art would modify the shape of the steering cable lumen in order to accommodate the rectangular shape steering wire. Therefore incorporating the teachings of McDaniel into Saadat in view of Haraguchi would result in wherein a cross-sectional shape of the first steering cable lumen and the second steering cable lumen in a vertical plane transverse to the longitudinal center axis of the introducer sheath is rectangular.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat (U.S. PG publication 20050065397) in view of Haraguchi (U.S. PG publication 20160338571) in view of McDaniel (U.S. PG publication 20050107737) further in view of Golden (U.S. PG publication 20090287188). 
In regard to claim 6,
Saadat in view of Haraguchi in view of McDaniel teaches the introducer sheath assembly of claim 5.
Saadat in view of Haraguchi in view of McDaniel fails to disclose wherein the lever is positionable between a locked position in which the lever is non-rotatably fixed to the handle portion and an unlocked position in which the lever is rotatable relative to the handle portion.
Golden teaches wherein a lever (figure 3, item 64) operable to control deflection of steering cables (paragraph [0033]) positionable between a locked position in which the lever is non-rotatably fixed to the handle portion and an unlocked position in which the lever is rotatable relative to the handle portion (paragraph [0036]-[0037]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lever of Saadat in view of Haraguchi in view of McDaniel to include a lever operable to control deflection of steering cables positionable between a locked position in which the lever is non-rotatably fixed to the handle portion and an unlocked position in which the lever is rotatable relative to the handle portion, as taught by Golden, for the purpose of locking or partially locking the distal end of the insertion shaft in a desired deflection position or angular attitude during use in order to provide more operator control to effect the desired angular attitude of the distal end for proper guidance through the vessel, passageway, etc. (paragraph [0036] of Golden). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat (U.S. PG publication 20050065397) in view of Haraguchi (U.S. PG publication 20160338571) further in view of Wallace (U.S. PG publication 20090254083).
In regard to claim 11,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 10.
Saadat in view of Haraguchi fails to disclose wherein the geometric shape is octagonal.
Wallace teaches a tubular body of a catheter (figure 3G, item 252) with a lumen with an octagonal cross section (paragraph [0033]). Further Wallace discloses that an octagonal or circular cross section shape could all be used to achieve the same result (paragraph [0033]) and thus an octagonal and a circular cross section shape were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute an octagonal cross section shape in place of a circular cross section shape since it has been held that substituting parts of an invention involves only routine skill in the art. Incorporating the teachings of Wallace into the geometric shape of the cross section of the introducer sheath of Saadat in view of Haraguchi would result in wherein the geometric shape is octagonal.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat (U.S. PG publication 20050065397) in view of Haraguchi (U.S. PG publication 20160338571) further in view of Golden (U.S. PG publication 20150025507). Examiner notes for clarity purposes Golden (U.S. PG publication 20150025507) will be referred to as Golden507.
In regard to claim 26,
Saadat in view of Haraguchi teaches the introducer sheath assembly of claim 1, further comprising a guidewire lumen (figure 2B, item 24 of Saadat) configured to slidably receive a corresponding guidewire (see figure 2B of Saadat: wherein a guidewire would be capable of being slidably received in lumen 24; paragraph [0060] of Saadat; Examiner notes the limitation “configured to slidably receive a corresponding guidewire” is an intended use limitation and the device of Saadat is fully capable due to its structure/dimensions of achieving the recited functional limitation).
Saadat in view of Haraguchi fails to disclose further comprising: a guidewire notch extending radially inwardly from an outer surface of the introducer sheath and intersecting the guidewire lumen so that the guidewire lumen is formed by a first portion and a second portion, the first portion extending along a deflectable tip portion of the introducer sheath.
Golden507 teaches a guidewire notch (figure 3, item 78) extending radially inwardly from an outer surface of the introducer sheath (see figure 3, item 80 and 81) and intersecting the guidewire lumen so that the guidewire lumen is formed by a first portion and a second portion (see figure 6; paragraph [0055]: wherein the portion before the notch is construed as the second portion and wherein the portion after the notch is construed as the first portion), the first portion extending along a deflectable tip portion of the introducer sheath (paragraph [0055] and [0074]: wherein the notch ends before the distal section 144 which is deflectable). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the introducer sheath of Saadat in view of Haraguchi to include a guidewire notch extending radially inwardly from an outer surface of the introducer sheath and intersecting the guidewire lumen so that the guidewire lumen is formed by a first portion and a second portion, the first portion extending along a deflectable tip portion of the introducer sheath, as taught by Golden507, for the purpose of enabling rapid exchange of a guidewire and allowing guidewires of multiple lengths to be used (paragraph [0062] of Golden507) in order to help advance the system in the body depending on the location of use (see paragraph [0004], [0008], [0038] of Golden507).
Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 13,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention an introducer sheath assembly as claimed in claim 13 comprising a first gear assembly including a first gear having a first plurality of teeth and a first barrel portion, a proximal end of the first steering cable being fixed to the first barrel portion of the first gear assembly so that the proximal end of the first steering cable is wrapped around the first barrel portion, a second gear assembly including a second gear having a second plurality of teeth and a second barrel portion, a proximal end of the second steering cable being fixed to the second barrel portion of the second gear assembly so that the proximal end of the second steering cable is wrapped around the second barrel portion, and wherein the drive gear assembly includes a third gear having a third plurality of teeth, wherein the third plurality of teeth engages the first plurality of teeth of the first gear assembly and the second plurality of teeth of the second gear assembly.
Saadat (U.S. PG publication 20050065397) discloses an introducer sheath assembly (figure 2 and 2B, item 2) comprising a handle portion (figure 2, item 22) and an introducer sheath (figure 2, item 20). Saadat fails to disclose a first gear assembly, a second gear assembly, and a drive gear assembly. Haraguchi (U.S. PG publication 20160338571) teaches a first gear assembly (figure 7, item 63a2) including a first gear (figure 7, item 63a2), a second gear assembly (figure 7, item 63b1 and item 63b2) including a second gear (figure 7, item 63b1), and a drive gear assembly (figure 7, item 63a1). Haraguchi however fails to disclose a first barrel portion, and a second barrel portion. Accordingly, claim 13 is allowable.
Dependent claims 14-20 are allowable by virtue of being dependent upon allowable independent claim 13.
Claims 21 and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 21,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention an introducer sheath assembly as claimed in claim 21 comprising an elongated stem having an outer surface including a threaded portion, an advance knob including a threaded bore that is threadably engage with the threaded portion of the elongated stem, and wherein the clamp further comprises a collet formed by the proximal end of the elongated stem so that the collet is both axially-fixed to, and non-rotatable with respect to, the elongated stem.
Tran (U.S. PG publication 20130030519) discloses an introducer sheath assembly (figure 1, item 10) comprising an elongated stem (see figure 2A: wherein in a first interpretation item 102 forms the elongated stem and in a second interpretation item 102, 96 and 100 forms an elongated stem), an advance knob (figure 2A, item 84), a clamp (see figure 2A wherein in the first interpretation item 106 is a clamp and in the second interpretation item 102 is a clamp) disposed at the proximal end of the elongated stem, and wherein the clamp comprises a collet (see figure 2A wherein in the first interpretation item 106 comprises a collet and in the second interpretation item 102 comprises a collet). The first interpretation fails to at least disclose the elongated stem having an outer surface including a threaded portion. The second interpretation fails to at least disclose wherein the clamp further comprises a collet formed by the proximal end of the elongated stem so that the collet is both axially-fixed to, and non-rotatable with respect to, the elongated stem. The collet (item 102) of the second interpretation is not axially-fixed to the elongated stem. Accordingly, claim 21 is allowable. 
Dependent claim 25 is allowable by virtue of being dependent upon allowable independent claim 21.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention the introducer sheath assembly as claimed in claim 27 comprising the first gear assembly includes a cylindrical barrel portion extending outwardly from the first gear and including a cylindrical outer surface, the second gear assembly includes a cylindrical barrel portion extending outwardly from the second gear and including a cylindrical outer surface.
Saadat (U.S. PG publication 20050065397) discloses an introducer sheath assembly (figure 2 and 2B, item 2) comprising a handle portion (figure 2, item 22), an introducer sheath (figure 2, item 20), a first steering cable (see figure 2B wherein item 96 on the left of figure 2B is construed as the first steering cable) and a second steering cable (see figure 2B wherein item 96 on the right of figure 2B is construed as the second steering cable). Saadat fails to disclose a first gear assembly, second gear assembly, and a third gear assembly. Haraguchi (U.S. PG publication 20160338571) teaches a first gear assembly (figure 7, item 63a2) including a first gear (figure 7, item 63a2), a second gear assembly (figure 7, item 63b1 and item 63b2) including a second gear (figure 7, item 63b1), and a third gear assembly (figure 7, item 63a1). Haraguchi however fails to disclose the first gear assembly includes a cylindrical barrel portion extending outwardly from the first gear and including a cylindrical outer surface, the second gear assembly includes a cylindrical barrel portion extending outwardly from the second gear and including a cylindrical outer surface. Accordingly, claim 27 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. Applicant argues on page 14 in regard to claim 1 that the third gear assembly item 63a1 and 63a2 of Haraguchi is comprised of two separate gears including two separate sets of teeth. As detailed above in the rejection of claim 1, the third gear assembly is being construed as only item 63a1. Therefore Applicants arguments are not found to be persuasive as the cited third gear has a third plurality of teeth that engages both the first plurality of teeth of the first gear assembly and the second plurality of teeth of the second gear assembly. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783